Citation Nr: 1410600	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-08 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a bilateral hearing loss disability.  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an effective date prior to October 29, 2010 for the award of service connection for a bilateral hearing loss disability, to include the question of whether clear and unmistakable error (CUE) has been alleged in a prior rating decision.  

4.  Entitlement to an effective date prior to October 29, 2010 for the award of service connection for PTSD.  

5.  Whether an April 27, 1999 Regional Office (RO) rating decision should be revised on the grounds that it contained clear and unmistakable error (CUE) in the denial of service connection for PTSD.  


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1967 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  

At the time this appeal was initiated, the Veteran was represented by a non-attorney agent.  That representation agreement was revoked in October 2012 and the Veteran is now unrepresented.  

The Veteran provided testimony at a November 2012 Board personal hearing before the undersigned Veterans Law Judge in Roanoke, VA.  A transcript of the hearing is associated with the claims folder.

The issue of clear and unmistakable error in an August 22, 1997 rating decision which denied service connection for PTSD has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The remaining issues of an earlier effective date for the award of service connection for PTSD and an initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's hearing loss disability has been manifested by no worse than Level II hearing acuity in the right ear and Level V hearing acuity in the left ear.  

2.  The Veteran did not file a claim of service connection for a hearing loss disability within one year of separation from service.  

3.  A claim for service connection for a hearing loss disability was initially received in May 1997.  This claim was denied in an August 1997 rating decision.  The Veteran did not submit a notice of disagreement with the August 1997 rating decision.  

4.  The Veteran filed an application to reopen service connection for a hearing loss disability on October 29, 2010.  

5.  An August 22, 1997 rating decision denied service connection for hearing loss; the Veteran did not submit a timely notice of disagreement with this denial of service connection, and no additional evidence was received within one year of the August 1997 rating decision.

6.  Regarding service connection for hearing loss, the Veteran has not specifically identified a final rating decision, has not specifically alleged an adjudicative error of fact or law, and has not specifically alleged how the results of a final rating decision would have been manifestly different but for the error.  

7.  An April 27, 1999 rating decision denied service connection for PTSD.  

8.  The April 27, 1999 rating decision was not based on the evidence then of record and contained legal error in assignment of probative value to evidence so as to not constitute a reasonable exercise of rating judgment; but for the factual and legal error, the outcome would have been manifestly different and service connection for PTSD would have been granted.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a bilateral hearing loss disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).  

2.  The August 22, 1997 rating decision denying service connection for a hearing loss disability became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).  

3.  An effective date prior to October 29, 2010 for the grant of service connection for a bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.400 (2013).

4.  The criteria to raise a claim of clear and unmistakable error in a rating decision denying service connection for hearing loss have not been met.  38 U.S.C.A. §§ 5112, 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 3.105(a) (2013).

5.  The April 27, 1999 rating decision to deny service connection for PTSD was clearly and unmistakably erroneous, and should be reversed.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2013); 38 C.F.R. § 3.105 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  In a November 2010 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  This letter provided the Veteran with the general criteria for the assignment of an effective date and initial rating.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice was provided the Veteran prior to the rating determination on appeal; therefore, no timing issue exists with regard to the notice provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additionally, when an initial rating appeal or earlier effective date is at issue following a decision to grant service connection and assign an initial rating and assign an effective date for service connection, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date); 38 C.F.R. § 3.159(b)(3)(i) (stating that there is no duty to provide VCAA notice upon receipt of a NOD).  

Regarding the CUE issues addressed herein, the duties to notify and assist imposed by the VCAA are not applicable where clear and unmistakable error is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002).  Clear and unmistakable error claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on clear and unmistakable error is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging clear and unmistakable error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  In addition, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.  Moreover, a valid clear and unmistakable error claim requires identification of a prior final adjudicative decision, some degree of specificity as to what the alleged error of fact or law is, and allegation of how the outcome would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

With regard to the issue of earlier effective date, in this case, the earliest possible date permitted by the effective date regulations (date of receipt of claim) has been granted, so that an earlier effective date is not legally possible.  This appeal has been resolved based on undisputed facts of the record as to the earliest date of claim received from the Veteran following a prior final denial of service connection.  No amount of notice or assistance in obtaining either records or medical examinations or opinions can alter the relevant fact of service connection claim date in this case.  In this case, the law and not the evidence are dispositive of the claim, so further VCAA duties do not arise.  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 28 F.3d 1384 (Fed. Cir. 2002); see also VAOPGCPREC 5-2004 (interpreting that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  The Board finds that the record as it stands includes sufficient competent evidence to decide the appeal for earlier effective date.  See 
38 C.F.R. § 3.159(c)(4).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, his lay contentions, and various VA treatment records.  Finally, the Veteran was afforded VA medical examinations on multiple occasions, most recently in March 2011 relating to the service-connected hearing loss.  The VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the disorder or disability before the Board sufficient to decide the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

Initial Rating - Bilateral Hearing Loss

The Veteran contends an initial rating in excess of 10 percent is warranted for the service-connected bilateral hearing loss.  The Veteran contends a 10 percent initial rating does not adequately compensate him for the current level of impairment due to hearing loss.  He reports difficulty in understanding general conversation and voices on television.  At the November 2012 Board personal hearing, the Veteran stated that he had trouble understanding conversational speech in some situations.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

At the outset, the Board notes that the Veteran's appeal for a higher rating for bilateral hearing loss is an appeal from the initial assignment of a disability rating.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, as the evidence discussed below shows, the disability has not significantly changed over the course of the period on appeal, and a uniform evaluation is warranted. 

Evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  "[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2013).  

In cases with exceptional patterns of hearing impairment as defined under 38 C.F.R. § 4.86, Table VIA is for application.  In the present case, such an exceptional pattern of hearing impairment exists in the Veteran's left ear.  As such, Table VIA will be considered below.  

On a VA authorized audiological evaluation in March 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
65
65
LEFT
40
15
70
70
70

The average pure tone threshold was 44dBs in the right ear and 56dBs in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.  

Applying the values of the VA examination to the rating criteria results in a numeric designation of Level II in the right ear and Level IV in the left ear (under both Table VI and VIA).  See 38 C.F.R. § 4.85, Tables VI, VIA.  Pursuant to 38 C.F.R. § 4.86, the next higher evaluation level, Level V is then assigned to the left ear.  Application of these levels of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces an initial rating of 10 percent; thus, the Board finds an initial disability rating in excess of 10 percent on a schedular basis for bilateral hearing loss is not warranted for any period.  In conclusion, the preponderance of the evidence is against a higher initial rating for service-connected hearing loss for the entire period.  As a preponderance of the evidence is against the award of a higher initial rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration - Bilateral Hearing Loss

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that
 
[U]nlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.

Id. at 455.  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"); Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  

In the present case, the Board has considered the complaints of difficulties hearing conversations, as voiced by the Veteran.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which have been demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

According to the most recent VA clinical notation of record, dated in March 2011, the Veteran is able to hear conversations, albeit with some need for statements and questions to be repeated.  The examiner also did not note any significant or unusual effects on the Veteran's daily functioning, including any impairment in potential employment.  In other words, the Veteran does not have any symptoms or impairment from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the bilateral hearing loss.  In the absence of evidence that the schedular rating criteria is inadequate to rate the disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date for Service Connection for Bilateral Hearing Loss

The Veteran seeks an effective date prior to October 29, 2010 for the award of service connection and a 10 percent initial rating for bilateral hearing loss.  

As an initial matter, the Board must address the possibility of a CUE claim regarding the effective date assigned for bilateral hearing loss.  In the April 2011 notice of disagreement, the Veteran alleges "CUE [clear and unmistakable error] is confirmed" in the assignment of an effective date and initial rating for the hearing loss disability.  

The Board finds that within the April 2011 notice of disagreement a CUE motion as to a prior denial of service connection for hearing loss has not been pled with the specificity required to raise CUE.  Because the August 2011 decision currently on appeal was not final at the time of the allegation of CUE, it is not the appropriate subject of a motion for revision or reversal on the basis of CUE.  Motions for clear and unmistakable error can only be brought against final decisions.  38 C.F.R. § 3.104(a) (2013); see also 38 U.S.C.A. § 7105(c) (West 2002).  Moreover, the April 2011 notice of disagreement makes no mention of any past VA determinations regarding the claimed hearing loss disability, as is required for a CUE motion.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994) (holding that CUE must be raised with specificity).  Accordingly, the Board finds that no motion based on CUE has been raised.  

In an August 1997 rating decision, the RO denied a service connection claim for hearing loss.  The Veteran was sent notification of this decision in August 1997, and has not alleged such notification was not received.  He did not appeal the decision.  Because the Veteran did not enter a timely notice of disagreement with the August 1997 rating decision, that rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In an August 2011 rating decision, the RO granted service connection for a bilateral hearing loss disability and assigned an initial rating of 10 percent, effective October 29, 2010.  The Veteran responded with the notice of disagreement worded as above, disagreeing with the initial rating, and also used the term clear and unmistakable error, presumably within the August 2011 rating decision, although no rating decision was specified.  The August 1997 rating decision and its denial of service connection for hearing loss was not mentioned, nor was it mentioned in subsequent statements or hearing testimony, as to the denial of hearing loss.  

In essence, the Veteran or his representative at the time merely used the term "clear and unmistakable error" without specificity as to rating decision, factual or legal error, or outcome difference.  Hence, such use of the term clear and unmistakable error must be dismissed by the Board as lacking the specificity required to even raise a claim, or motion, of clear and unmistakable error regarding denial of service connection for hearing loss in a prior final rating decision.  The statements made by the Veteran and his representative are not adequate to meet the pleading requirements of specificity to raise a clear and unmistakable error claim or motion.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Veteran, and representative at the time, have not specifically identified a final rating decision, have not specifically alleged an adjudicative error of fact or law, and have not specifically alleged how the results of a final rating decision would have been manifestly different but for the error.  A claim for clear and unmistakable error not having been raised as to the prior service connection denial of the bilateral hearing loss disability, there is no question of law or fact regarding clear and unmistakable error that is before the Board to decide.  See 38 U.S.C.A. § 7104 (Board jurisdiction is limited to actual "questions" of law or fact to be decided). 

The effective date for an award of service connection is the day following separation from active service, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date that entitlement to service connection arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  The date of receipt of the claim, or "date of the claim," means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 
16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  

VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.  

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

In the present case, the Veteran previously filed a service connection claim for bilateral hearing loss which was received by VA on May 2, 1997.  This claim was addressed by an August 1997 rating decision which denied service connection for bilateral hearing loss, and the Veteran was sent notification of this determination that same month.  At the November 2012 Board hearing, the Veteran stated he was aware of that decision at the time, and was under the impression an appeal had been filed by the representative representing him at that time, or a VA official.  No notice of disagreement or other appellate document was received from the Veteran or a representative within a year of the August 1997 rating decision; thus, that decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Even accepting the November 2012 testimony as fully credible, the Board observes that the Veteran has merely stated that he thought at the time the August 1997 rating decision had been appealed by a third party, but he did not state he himself actually filed such an appeal.  In the absence of a notice of disagreement, the May 1997 claim for service connection for hearing loss is no longer pending, as it has been denied by a final VA decision, and it may not serve as the basis to award an effective date from that claim received on May 2, 1997.  

The remainder of the record is, likewise, devoid of any correspondence received by VA prior to October 29, 2010 that can be construed as a formal or informal claim for service connection for hearing loss.  Subsequent to the May 1997 claim discussed above, the next earliest evidence of any kind associated with the act or intention of filing a claim for service connection for hearing loss in the record is a VA Form 21-526b date-stamped as having been received by VA on October 29, 2010.  This document has the date "01/95" hand-written next to the Veteran's signature, but the record is otherwise absent any evidence it was received on that date.  The date of receipt of this form was used by the RO to assign the current effective date of October 29, 2010.  

While the Veteran has stated that he had symptoms of hearing loss for many years prior to receipt of the October 2010 claim, this is evidence relevant to the date entitlement arose, not the date the claim was filed.  In other words, there is no evidence in the record to establish a date of an unadjudicated claim that is earlier than the date VA received the VA Form 21-526b on October 29, 2010.  If evidence shows that entitlement arose earlier, it still remains that the effective date statute and regulations specifically provide that the proper effective date for service connection is the later of the two dates.  Here, the date of the service connection claim is firmly established as later than the date entitlement arose; therefore, this date is the proper effective date under the facts and circumstances of this case.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Thus, after consideration of all the evidence, the Board finds that the effective date for service connection for bilateral hearing loss is October 29, 2010 - the date of the most recent claim for service connection.  Based on this finding, the appeal for an effective date earlier than October 29, 2010 for service connection for hearing loss must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In cases such as this, where the law is dispositive and the case turns on undisputed facts, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Earlier Effective Date for Service Connection for PTSD

The Veteran asserts that an effective date prior to October 29, 2010 for the award of service connection for PTSD is warranted.  Specifically, he asserts that CUE is present in prior August 1997 and April 1999 rating decisions which denied service connection for PTSD.  

The issue of an earlier effective date prior to April 1999 for the award of service connection for PTSD will be addressed in the remand portion below.  As the issue of CUE in the prior August 22, 1997 rating decision has not been adjudicated by the RO, the agency of original jurisdiction, it will not be considered by the Board at this time, and will also be addressed in the remand portion below.  The Board will, however, adjudicate the issue of CUE in the prior April 27, 1999 rating decision which denied service connection for PTSD as this issue is intertwined with the effective date issue previously raised and perfected by the Veteran for appellate review.  Furthermore, as the outcome of this adjudication is fully favorable to the Veteran, no prejudice results to him from Board adjudication at this time.  

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44. 

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).  

In the present case, the RO determined in the April 27, 1999 rating decision that, while new and material evidence had been received to reopen the service connection claim for PTSD, service connection must be denied on the merits.  The RO found insufficient evidence of both a current diagnosis of PTSD and of combat exposure or a similar stressor in service.  In making this determination, the RO noted a March 1969 letter from an Army officer to the Veteran's commanding officer commending the Veteran for his assistance in the defense of Nha Trang, Vietnam "in combat operations."  The RO also noted an April 1999 letter from a Vet Center therapist diagnosing the Veteran with PTSD due to his combat-related experiences in Vietnam.  

38 C.F.R. § 3.304(f), governing the award of service connection for PTSD, has been modified since 1999.  At the time of the April 1999 rating decision, the requirements for service connection for PTSD were: medical evidence establishing a clear diagnosis of the condition; credible supporting evidence that the claimed stressor actually occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).  

Evidence of record at the time of the April 1999 rating decision included service treatment records as well as post-service VA medical records.  At the time of the April 1999 rating decision, service records confirmed that the Veteran was assigned to the 5th Special Forces Group as a radio operator and communications center specialist while in Vietnam.  He asserted that during service he was involved in combat and came under enemy fire.  Post-service, he initially filed a May 1997 claim for service connection for PTSD.  On VA examination in July 1997, he was diagnosed with anxiety disorder with depression.  The examiner attributed this diagnosis to recent personal and financial difficulties.  The examiner also opined that a current diagnosis of PTSD was not warranted.  Service connection for PTSD was denied by the RO in an August 1997 rating decision and that decision was not appealed.  

On April 20, 1999, VA received a claim from the Veteran seeking to reopen service connection for PTSD.  Also received at that time were the aforementioned March 1969 and April 1999 letters, which contained a diagnosis of PTSD, verification of combat participation, and a nexus between the two.  Based on this evidence, the RO issued the April 1999 rating decision which reopened and subsequently denied service connection for PTSD.  

After considering the Veteran's contentions and the evidence of record at the time of the April 1999 rating decision, the Board finds CUE in the rating decision rationale.  First, the rating decision failed to explicitly consider the Veteran's own assertions regarding his participation in combat and thus failed to apply the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304.  The Veteran's assertions regarding such participation are both competent and credible, as they are consistent with the nature of his service in Vietnam as attached to a Special Forces unit, and are verified as involving participation in combat operations by the March 1969 letter.  In verifying a veteran's stressor, the corroboration of every detail is not required.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997)).  The RO merely noted that the Veteran had not been awarded the Combat Infantryman Badge (CIB), but did not otherwise address the remainder of the evidence, including lay evidence, or apply reasonable doubt on the question of combat participation.  See VAOPGCPREC 12-99 (interpreting that reasonable doubt is the standard for determining whether combat occurred, and finding that all evidence is to be considered).  

Next, regarding the need for a clear diagnosis of PTSD and a link to service, the RO merely noted the April 1999 letter was "insufficient" for a current diagnosis.  The 

Board finds this explanation inadequate, as the April 1999 letter was authored by a VA therapist treating the Veteran for psychiatric symptoms.  The RO cited no adequate basis upon which to discount the April 1999 diagnosis of PTSD and nexus statement stating the Veteran's PTSD was the result of his combat exposure in service.  

At the time of the April 1999 rating decision, and pursuant to 38 C.F.R. § 3.304(f), the evidence was sufficient to either support a grant of service connection for PTSD, or to at least place the issue in equipoise.  Had the rating agency in its judgment in April 1999 properly assigned the probative value of the evidence noted above, which at that time was at least in equipoise, proper application of the regulatory doctrine at 38 C.F.R. § 3.102 of resolving reasonable doubt in a claimant's favor would have mandated that VA award service connection for PTSD.  Id.  Consequently, the April 27, 1999 rating decision erred in its denial of service connection for PTSD.  

But for the rating decision's evidentiary and legal errors, the outcome in the April 27, 1999 rating decision would have been a grant of service connection for PTSD based on a current diagnosis of PTSD resulting from in-service participation in combat operations.  Based on the foregoing findings, the Board concludes that the April 27, 1999 rating decision, to the extent it denied service connection for PTSD, is clearly and unmistakably erroneous; therefore, the April 1999 rating decision should be reversed, resulting in a grant of service connection for PTSD, effective from April 20, 1999, the date of receipt of the Veteran's claim for service connection for PTSD.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  In so deciding, the 

Board offers no opinion regarding the Veteran's pending claims of entitlement to an earlier effective date for the award of service connection for PTSD, and of CUE in a prior August 8, 1997 rating decision which denied service connection for PTSD.  


ORDER

An initial rating in excess of 10 percent for bilateral hearing loss is denied.  

An effective date prior to October 29, 2010 for the award of service connection for bilateral hearing loss is denied, and clear and unmistakable error has not been specifically alleged.  

As the April 27, 1999 rating decision contained clear and unmistakable error in the denial of service connection for PTSD, the April 27, 1999 decision is reversed to reflect a grant of service connection for PTSD, effective April 20, 1999.  


REMAND

The Veteran seeks an earlier effective date and higher initial rating for the service-connected PTSD.  He has also made a motion of CUE in an August 1997 rating decision which denied service connection for PTSD.  As the CUE issue in the August 1997 rating decision has yet to be adjudicated by the RO, the agency of original jurisdiction, it must be returned to the RO for original adjudication.  Additionally, the earlier effective date and initial rating appeals must also be remanded due to the potential intertwinement of those issues with the pending CUE motion.  

Next, as the Board has found CUE in a prior April 1999 rating decision and awarded service connection for PTSD from April 20, 1999, the agency of original jurisdiction will assign an initial rating from that date.  Review of the record indicates the Veteran has reported a prior history of VA psychiatric treatment, and the full records of which have not yet been obtained.  Specifically, the Veteran has reported treatment at a VA Vet Center in Roanoke, Virginia, from approximately 1995 to 1999, and at a VA facility in Salem, Virginia, from approximately 2005 to 2007.  These records are not yet of record and should be obtained by VA prior to any final adjudication.  

Accordingly, the issues of an earlier effective date for the award of service connection for PTSD and a higher initial rating for PTSD are REMANDED for the following action:

1.  Obtain any treatment (medical) records not yet obtained from the Vet Center in Roanoke, Virginia, and the VA Medical Center in Salem, Virginia, as well as any other VA facility at which the Veteran has received psychiatric treatment.  If the search for such records has negative results, the RO should notify the Veteran and place a statement to that effect in the claims file.  

2.  Adjudicate the motion alleging CUE in the August 22, 1997 rating decision which denied service connection for PTSD.  The Veteran should be provided notification of this determination and the appropriate period of time to respond.  

3.  When the development requested has been completed, the RO should readjudicate the appeal in light of any additional evidence added to the claims file.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


